—Order, Supreme Court, New York County (Edward Lehner, J.), entered October 23, 1998, which denied third-party defendants’ motion to dismiss the third-party complaint pursuant to CPLR 3211 (a) (7), unanimously affirmed, without costs.
The motion court properly determined that the third-party complaint, alleging, inter alia, that third-party defendant attorneys directed the legal handling of matters in which third-party plaintiff law firm represented defendant, and, accordingly, shared responsibility for any loss defendant may have incurred in those matters by reason of legal malpractice, sufficiently stated a cause of action for contribution (see, Schauer v Joyce, 54 NY2d 1; see also, Raquet v Braun, 90 NY2d 177, 183). Third-party defendants’ argument, that they were acting as agents for a disclosed principal, and not as co-counsel for plaintiff, does not warrant a different conclusion in the circumstances presented on this CPLR 3211 (a) (7) motion (see, Rovello v Orofino Realty Co., 40 NY2d 633, 635).
We have considered third-party defendants-appellants’ other arguments and find them unavailing. Concur — Sullivan, J. P., Wallach, Rubin, Saxe and Friedman, JJ.